Citation Nr: 1724520	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the left hip disorder, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for the low back disorder, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for the left ankle disorder, to include as secondary to a service-connected disability.

4.  Entitlement to an increased rating for medial meniscectomy left knee with chondromalacia, currently evaluated as 20 percent disabling. 

5.  Entitlement to an increased rating for lateral meniscectomy of the right knee, currently evaluated as 20 percent disabling. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied disability ratings greater than 10 percent for the service connected right and left knee disorders and denied service connection for the claimed disorders of the left hip, left ankle, and low back.  

In a May 2011 rating action, the Decision Review Officer (DRO) increased the disability evaluations assigned for the service-connected right and left knee disorders to 20 percent, effective from July 16, 2007 (date of receipt of claim).  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board remanded the claims in March 2013 to schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled in June 2014, and the RO sent the Veteran a letter in May 2014 informing him of the date and time of his hearing.  The Veteran, however, failed to appear for his hearing.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d).  The claims were remanded again in November 2014 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The most probative evidence does not establish that the Veteran's current left hip disorder manifested during service or for many years thereafter; that the current disorder is related to service; or that the current disorder is proximately due to or a result of the service-connected bilateral knee disability.  

2.  The most probative evidence does not establish that the Veteran's current low back disorder manifested during service or for many years thereafter; that the current disorder is related to service; or that the current disorder is proximately due to or a result of the service-connected bilateral knee disability.  

3.  The most probative evidence does not establish that the Veteran's current left ankle disorder manifested during service or for many years thereafter; that the current disorder is related to service; or that the current disorder is proximately due to or a result of the service-connected bilateral knee disability.  

4.  The Veteran is in receipt of the maximum rating under Diagnostic Code 5258 for medial meniscectomy left knee with chondromalacia and for lateral meniscectomy of the right knee.

5.  The Veteran exhibited extension limited to 10 degrees in each knee during the VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) conducted on April 25, 2016.  



CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The requirements for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The requirements for establishing service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a rating in excess of 20 percent for medial meniscectomy left knee with chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

5.  The criteria for a rating in excess of 20 percent for lateral meniscectomy of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

6.  The criteria for a separate 10 percent rating for limitation of extension associated with the medial meniscectomy left knee with chondromalacia have been met as of April 25, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

7.  The criteria for a separate 10 percent rating for limitation of extension associated with the lateral meniscectomy of the right knee have been met as of April 25, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was scheduled for his requested hearing, though he failed to report; efforts were made to obtain the September 2007 VA examination referenced in the March 2008 rating decision and March 2011 statement of the case, though the RO ultimately responded that no such examination report existed; additional VA treatment records were obtained; the Veteran was asked in a November 2014 letter (to which he did not reply) to identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities; and the Veteran underwent several requested VA examinations, during which medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed disorders of the left hip, left ankle, and low back as a result of his service-connected knee disabilities.  He reported in July 2007 that he had severe pain in his left ankle, left hip, and low back, which are from the way in which he had walked to compensate for the pain and weakness in his knees.  He also felt he had injured them during some of the falls he had had due to his knees giving out.  See VA Form 21-4138.  In a February 2008 VA Form 21-4138, the Veteran reported that as a result of his deteriorating knee conditions, his left ankle, left hip and back he had to endure added stress because of the compensation of not being able to apply weight to his knees.  In a June 2011 VA Form 9, the Veteran asserted that his left hip, low back and left ankle had sustained injuries caused by falls due to his bad knees.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with disorders affecting the left hip, left ankle, and low back.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether any of these conditions are related to the service-connected bilateral knee disability, as alleged.  The Board will also consider whether service connection is warranted on a direct basis.  

Service treatment records are devoid of reference to complaint of, or treatment for, problems involving the left hip, left ankle, and/or low back.  At the time of a June 1975 report of medical examination, clinical evaluation of the lower extremities was abnormal, but only in relation to both knees, and clinical evaluation of the spine and other musculoskeletal was normal.  The Veteran reported in a November 1975 statement of medical condition that there had been no change since his separation medical examination.  

The post-service medical evidence includes VA treatment records indicating that the Veteran was admitted from March 17, 1976, until April 13, 1976, after being struck by an automobile on the admission date.  No diagnosis involving the left hip, left ankle, or low back was provided.  

A September 1987 VA progress note indicates that the Veteran was seen with history of back injury he alleged was service-connected with evidence of ruptured disc two years prior and progressive low back pain.  He requested surgical intervention at that time.  VA determined that he was not eligible for orthopedic treatment for his back and was eligible for surgery, but not to schedule unless he was service-connected for the back.  

Private post-service treatment records document that the Veteran was involved in a motor vehicle accident in 1990 with injury to his back and complaints of low back pain.  A January 1991 MRI of the lumbar spine was normal, but an August 1991 lumbar spine MRI contained an impression of minor disc bulging L4-5.  A September 1991 pathology report contains a diagnosis of herniated disc L4-L5.  Another September 1991 record contains an assessment of L4-L5 bulging disc, per history; and status post auto accident 12/90 resulting in back injury.  Surgery was performed in September 1991 due to the failure of conservative management.  An impression of chronic multifactorial low back pain was provided in an April 2006 private treatment record.  An impression of multifactorial hip pain was provided in a June 2006 private treatment record.  

The Veteran underwent a VA spine examination in January 2008 to determine whether his chronic low back pain was secondary to his bilateral knee condition.  In pertinent part, he reported occasional low back pain, stiffness and limited range of motion that onset in 1999-2000.  He also reported a 1992 motor vehicle accident and surgery at the L4 level.  Following evaluation, the diagnosis was chronic lumbar strain and the examiner remarked that the Veteran gave a history of bilateral femoral fractures with open surgery and internal fixation, as well as a motor vehicle accident in 1992, resulting in a back injury significant enough to required surgery.  Both injuries were unrelated to the Veteran's military service but had potential etiological impact on his current back status, with the motor vehicle accident and prior back surgery being the most major and prevalent of all possibilities.  In view of these other health dynamics that must be considered, the examiner could not render an opinion without resort to mere speculation that the Veteran's current back condition was related to his service-connected knee condition.  

The Veteran underwent a VA ankle conditions DBQ in April 2016, at which time he was diagnosed with left osteochondritis dissecans to include osteochondral fracture and left degenerative arthritis.  The Veteran stated that he has problems with his left ankle.  He stated that he had fallen multiple times.  He also said that he had twisted it.  The Veteran reported that because his left knee is in "such bad shape" his gait was bad and he has trouble with the ankle.  The Veteran reported that he brought up his ankle problems with his outside orthopedic surgeon sometime in the past and he does not remember if he has had any x-rays of his ankle in the past.  He indicated that his ankle is not steady and at times will twist on him.  He stated that he had constant pain in the left ankle and it "cracks" a lot and it "throbs and aches."  He denied any service related injuries to his ankle.  The examiner conducted a review of records.  It was noted that there are few records pertaining specifically to the Veteran's left ankle.  He had reported pain in the left ankle in the past, but several of the records are handwritten and are mostly illegible.  Following a detailed physical examination, the examiner provided an opinion that the Veteran's left ankle disorder is not at least as likely as not proximately due to or the result of lateral meniscectomy right knee and medical meniscectomy left knee with chondromalacia.  The examiner explained that osteochondritis dissecans is a discrete lesion of the talus; an acquired idiopathic lesion of subchondral bone thought to be due to repetitive microtrauma associated with vascular impairment.  This, and the mild degenerative joint disease of the ankle noted on x-ray taken that day, are likely due to long term obesity and subsequent microtrauma over time (60 year old Veteran) as well as to decreased vascular supply (known cardiovascular disease, diabetes) rather than to his left knee condition.  In a June 2016 addendum opinion obtained by the RO to address whether any left ankle condition was aggravated by the Veteran's bilateral knee disabilities, a VA examiner reported that it is less likely as not that his left ankle condition has been aggravated beyond normal progression by his bilateral service-connected knee degenerative joint disease because the bilateral knee disability had not placed chronic excess stress on his ankles.  

The Veteran also underwent a back conditions DBQ in April 2016, at which time diagnoses of mild degenerative joint disease and ruptured disc with percutaneous discectomy were provided.  He reported that he went off the diving board at a lake in 1973 and landed on another soldier.  He had his "back and neck looked at" and x-rays were taken, but he was told that nothing was wrong, though he was given medication and told to put heat on it.  The Veteran reported being involved in a motor vehicle accident in 1992/1993 and his back was injured at that time.  He had back surgery (percutaneous discectomy) in 1993.  He did not recall having physical therapy after that.  Since that time, he had had "shots" in his back by "various doctors."  He did not think there would be any other military records relating to his back.  He reported that currently, he could not stand up straight or he gets pain across his whole back.  He says his back feels like a "rusty hinge."  He gets shooting pains into his groin.  He had most recently seen an outside orthopedic physician in about 1992 who gave him some shots in his back. Since that time he did have some therapy for his back.  He does not recall the last time he got any treatment specifically for his back.  The VA examiner completed a review of the records and provided a summary that the Veteran was a 60 year old with a longstanding history of chronic low back pain since a motor vehicle accident in December of 1990, after which he underwent a percutaneous discectomy at L4-L5.  There was also a report of a "ruptured disc" noted on an evaluation in 1987 that was said to have occurred 2 years prior.  He is on chronic narcotic pain medications from an outside provider  for various musculoskeletal complaints including chronic low back pain.  He had a record of chronic low back pain reported to the VA.  Following a detailed physical examination, the VA examiner provided an opinion that the Veteran's low back disorder is not at least as likely as not proximately due to or the result of lateral meniscectomy right knee and medical meniscectomy left knee with chondromalacia.  The examiner explained that there is no significant documentation of a back injury sustained while in service and the percutaneous discectomy surgery was established to be necessary as a result of a post-service motor vehicle accident, which was unrelated to the service-connected knee conditions.  The examiner also explained that the current x-rays taken that day demonstrated only minor degenerative joint disease and the examination did not reveal significant findings relating to the Veteran's back.  The examiner concluded that the Veteran is morbidly obese, deconditioned, and had known vascular disease with likely compromise to his spine; these findings, in addition to his surgery and motor vehicle accidents are, in the examiner's opinion, more likely to be associated with his reported back symptoms than are his service-connected knee conditions.  

The RO obtained an addendum opinion in June 2016 to address whether any back condition had its onset in service or is otherwise related to the Veteran's military service and, if not, whether it is at least as likely as not that any low back disorder was aggravated by the Veteran's bilateral knee disabilities.  A VA examiner provided an opinion that it is less likely as not that the Veteran's current lumbar degenerative joint disease was incurred in or caused by military service, as there is no indication of a back problem in his service treatment records or at separation and his prominent back problems began after a motor vehicle accident that occurred many years after separation.  The VA examiner also provided an opinion that it is less likely as not that the Veteran's lumbar degenerative joint disease has been aggravated beyond normal progression by his bilateral service-connected knee degenerative joint disease because his current back symptoms, signs and the appearance of his spine on x-ray are expected in a 60 years old, obese male whose back problems are strongly related to a post-service motor vehicle accident.  Further, his bilateral knee degenerative joint disease had not resulted in a gait that placed excessive mechanical stress on his lumbar spine.  

The Veteran also underwent a hip and thigh conditions DBQ in April 2016, at which time a diagnosis of bilateral degenerative arthritis was provided.  He reported that in 1999, he had problems falling with his "leg going out" and he had sore back and hip.  He went to Iowa City VA where he was given a brace for his left knee.  He said they told him his left hip problems "may or may not be due to his gait."  He stated that when he sat, he had pain in his left hip, like he is "sitting on a golf ball."  Sitting, standing, walking and lying down also caused pain in his left hip.  No specific evaluation or treatment had been rendered for his left hip.  The VA examiner conducted a review of the records and provided a summary that s/he could find no information in the available files describing any significant injury to the left hip during this Veteran's active military service.  There were documents noting his occasional complaints after service.  Degenerative changes of both hips including sclerosis of the acetabula acetabular spurring were seen on x-rays taken the day of the examination.  Following a detailed physical examination, the examiner provided an opinion that the Veteran's left hip disorder is not at least as likely as not proximately due to or the result of lateral meniscectomy right knee and medical meniscectomy left knee with chondromalacia.  The examiner explained that the Veteran had vague complaints of left and right hip pains over the years, but the record does not contain any data to support that this was a major problem for him as there is no data to support any work-up by his providers.  The examiner noted that he was currently 60 years old and was morbidly obese, putting a strain on all of the joints of his lower extremities.  The examiner also explained that current x-rays demonstrated degenerative joint disease of both hips, which is apparently symmetrical and not likely due to uneven wear from knee injuries.  Likely, the hip findings are due to age and accelerated by obesity.  In addition, the Veteran had surgeries to both demurs and this may contribute to his overall lower extremity pain complex.  The examiner also noted there was no information to support that the condition was aggravated beyond its natural progression by the service-connected knee conditions.  

As there is no competent evidence of arthritis affecting the left hip, left ankle, and/or low back in service or within one year following discharge from service, competent evidence linking the current conditions with service is required to establish service connection on a direct basis.  The preponderance of the evidence, however, is against the claims for service connection for disorders of the left hip, left ankle, and low back on a direct basis.  As an initial matter, service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the left hip, left ankle, and/or low back, to include at the time of the Veteran's separation from service.  Moreover, there is no competent evidence establishing that the current disorders affecting the left hip, left ankle, and/or low back are related to service.  In fact, the examiner who conducted the April 2016 back conditions DBQ provided an addendum opinion in June 2016 that it is less likely as not that the Veteran's current lumbar degenerative joint disease was incurred in or caused by military service, as there is no indication of a back problem in his service treatment records or at separation and his prominent back problems began after a motor vehicle accident that occurred many years after separation.  In the absence of competent evidence that the current disorders affecting the left hip, left ankle, and/or low back are related to service, service connection is not warranted on a direct basis.  38 C.F.R. § 3.303.  

The preponderance of the evidence is also against the claims for service connection for disorders of the left hip, left ankle, and low back on a secondary basis.  

Service connection for the current left hip disorder is not warranted on a secondary basis because the examiner who conducted the April 2016 hip and thigh conditions DBQ provided an opinion that the Veteran's left hip disorder is not at least as likely as not proximately due to or the result of lateral meniscectomy right knee and medical meniscectomy left knee with chondromalacia.  This opinion, which is uncontroverted in the record and was based on a detailed rationale, namely that the Veteran had vague complaints of left hip pain over the years but not enough for providers to work-up; that current x-rays demonstrated symmetrical degenerative joint disease of both hips such that it was not likely due to uneven wear from knee injuries and more likely due to age and accelerated by obesity; and that there was an absence of evidence that the left hip condition was aggravated beyond its natural progression by the service-connected knee conditions, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Service connection for the current left ankle disorder is not warranted on a secondary basis because the examiner who conducted the April 2016 ankle conditions DBQ provided an opinion that the Veteran's left ankle disorder is not at least as likely as not proximately due to or the result of lateral meniscectomy right knee and medical meniscectomy left knee with chondromalacia.  This opinion, which is uncontroverted in the record and was based on a detailed rationale, namely that the current left ankle disorders are likely due to long term obesity, subsequent microtrauma over time given the Veteran's age, and decreased vascular supply due to known cardiovascular disease and diabetes; and that it is less likely that the left ankle condition had been aggravated beyond normal progression by the bilateral knee disability because the bilateral knee disability had not placed chronic excess stress on his ankles, is afforded high probative value.  Id.  

Service connection for the current low back disorder is not warranted on a secondary basis because the examiner who conducted the April 2016 back conditions DBQ provided an opinion that the Veteran's low disorder is not at least as likely as not proximately due to or the result of lateral meniscectomy right knee and medical meniscectomy left knee with chondromalacia.  This opinion, which is uncontroverted in the record and is supported by the opinion provided by the examiner who conducted the January 2008 VA examination, who determined that a 1992 motor vehicle accident and the Veteran's reported history of bilateral femoral fractures with open surgery and internal fixation had the most major and most prevalent etiological impact on the Veteran's low back, was also based on a detailed rationale, namely that the post-service percutaneous discectomy surgery was the result of a post-service motor vehicle accident that was unrelated to the service-connected knee conditions; that current x-rays demonstrated only minor degenerative joint disease; and that the surgery and motor vehicle accident along with morbid obesity, deconditioning, and known vascular disease with likely compromise of the spine, are more likely to be associated with the reported back symptoms.  As such, it is afforded high probative value.  Id.  

While the Veteran believes that his current disorders of the left hip, left ankle, and low back are related to his service-connected bilateral knee disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of disorders of the left hip, left ankle, and low back are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his disorders of the left hip, left ankle, and low back is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced following service are in any way related to his service-connected bilateral knee disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current disorders of the left hip, left ankle, and low back is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection was originally established for medial meniscectomy left knee with chondromalacia and lateral meniscectomy of the right knee in a January 1979 rating decision, which assigned 10 percent ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, effective November 7, 1978.  

The Veteran filed a claim for increased rating that was received on July 16, 2007.  The March 2008 rating decision that is the subject of this appeal continued the 10 percent ratings assigned.  In a May 2011 rating decision, the ratings were both increased to 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258, effective July 16, 2007.  

The Veteran reported in July 2007 that his knee condition had worsened and that he had an operation pending through a private doctor.  See VA Form 21-4138.  In a February 2008 VA Form 21-4138, the Veteran reported that he was no longer able to walk without the use of a cane and that he wore a VA-issued steel brace to assist with mobility.  He indicated that he was scheduled to have knee replacement surgery, but it could not be performed because of a heart condition.  

In a June 2011 VA Form 9, the Veteran asserted that his original claim for increased rating for both knees was filed in 2007 and that since then, his knees had deteriorated and he felt they should be rated higher than 20 percent.  

Diagnostic Code 5258 provides a solitary 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

The medical evidence in this case pertaining to the bilateral knee consists of private and VA treatment records and several VA examination reports.  

An October 2006 private treatment record documented slight limitation of motion of both knee joints on examination.  

Diagnostic imaging of the bilateral knee conducted at Morris Hospital in June 2007 revealed moderate right and severe left osteoarthritic changes.  

A July 2007 private office note documents that the Veteran reported increasing pain in his left knee and history of arthritis.  His knee had given out on him earlier that week and the arthritic pain was worse than usual as it could radiate proximally and distally.  Physical examination showed mild tenderness over the medial and lateral joint lines.  There was no opening to varus or valgus stress.  Anterior and posterior drawer test was negative.  The Veteran was tender over the lateral hamstring tendons, but there was no posterolateral instability and no effusion.  The Veteran could actively extend the knee.  It was noted that radiographs of the knee demonstrated moderate arthritic change.  The impression was left knee degenerative joint disease aggravation.  

Another July 2007 private office note documents that the Veteran reported his left knee continued to bother him and that the pain remained posterior in nature.  He reported the knee felt like it was going to give way at times.  Examination showed mild tenderness in the popliteal region and trace effusion.  There was also mild swelling around the ankle, medial joint line tenderness, and mild patellofemoral crepitus with flexion and extension.  

An August 2007 private chart note documents that the Veteran was seen for follow up of his left knee and continued to have pain.  He said that he had been unable to walk around secondary to pain and was having extreme difficulty sleeping at night.  It was noted he was ambulating with an antalgic gait with his cane.  An August 2007 private office note reveals that the Veteran reported pain and buckling type sensations in his left knee when he walked and that he continued to ambulate with a cane.  Examination revealed crepitus through range of motion of the knee and that it was slightly sore for him.  There was tenderness through the medial and lateral joint lines, medial greater than lateral.  He had full extension and adequate flexion and there was no appreciable effusion.  Injections were discussed and the Veteran began receiving injections to his left knee beginning later in August 2007.  

A September 2007 private treatment record indicates that MRI results were reviewed, which showed evidence of a small, full thickness tear through the supraspinatus tendon.  

The Veteran underwent a VA joints examination in January 2008, at which time he reported bilateral knee pain, swelling, locking of patella, and giving out.  He also reported limited range of motion in the left knee.  There was an increase in pain related to activity that lasted minutes to hours.  Precipitating factors included going up and down stairs, walking more than one block, and lifting.  Alleviated factors included medication and rest.  Functional impairment described by the Veteran was difficulty continuing in the engaged activity.  It was noted the Veteran wore a left knee brace.  The Veteran denied episodes of dislocation or recurrent subluxation, as well as constitutional symptoms of inflammatory arthritis.  The effect on the Veteran's occupational activities included being changed to indoor desk work as he could not handle the physical demands of outdoor jobs, and excess absenteeism.  The effects on daily activities included limited ambulation, difficulty with stairs (so he does not climb them), moving his bed to a first floor room, and difficulty bathing and needing assistance with clothing.  Active range of motion testing of the right knee revealed zero degrees of extension and flexion to 125 degrees; the left knee had zero degrees of extension and 110 degrees of flexion.  Quadriceps strength was 5-/5 bilaterally.  Physical examination revealed no swelling, negative Lachman's, and negative McMurray's, but there was patella compression/grind and mild laxity of both patella laterally, right greater than left.  The examiner reported pain at the terminal limits for knee flexion bilaterally, ending at five degrees.  There was also pain with range of motion repetitions once through four and left knee guarding with passive range of motion, as well as diffuse anterior knee tenderness and weakness.  The examiner could not determine whether pain additionally limited joint function without appreciated loss of motion after four repetitions, but doubted this actually constituted a realistic functional assessment.  Gait was noted to be slowed with routine reciprocal heel toe, but not antalgic.  There was no ankylosis.  The diagnoses were patellofemoral pain syndrome (chondromalacia) left knee; residuals medial meniscectomy left knee; and residuals lateral meniscectomy right knee.  
February 2014 VA treatment records document the Veteran's reported that his knees occasionally gave out due to pain.  In one, he reported he had fallen two weeks ago on his bed without injury.  

The Veteran received physical therapy through VA for his knees in February 2014, March 2014 and April 2014.  On initial treatment date, it was noted that the Veteran reported chronic bilateral knee pain, left greater than right, and that he had an unloading knee brace for the left lower extremity, but it did not fit anymore due to weight gain.  It was also noted he was told he needed a total knee replacement for his left knee pain.  Pain was reported at a level nine and described as dull and deep, with occasional sharp jabs in the left knee.  Nothing made it better and prolonged sitting, standing, walking and general movement made it worse.  Gait was antalgic with decreased weight shift toward the left lower extremity.  There was pain with palpation of the bilateral medial joint knee line, left greater than right.  Right knee active range of motion was to 95 degrees with complaint of pain at end of available range of motion.  Right lower extremity strength was decreased at the hip flexors and quadriceps, with complaint of knee pain with resistance on quadriceps testing.  Left knee active range of motion was from 10 to 90 degrees with complaint of pain at end of available range of motion.  Left lower extremity strength was decreased at the hip flexors and quadriceps, with complaint of knee pain moving against gravity on quadriceps testing.  Sensation to light touch was grossly intact and straight leg raise was bilaterally negative.  Physical therapy records dated in March 2014 and April 2014 noted that complaint of pain in the left knee greater than right was a self-limiting factor.  One April 2014 record also noted that he was able to perform exercises with ankle weights without increased pain compared to active range of motion.  

An October 2014 VA treatment record documents the Veteran's reported that his knees occasionally gave out due to pain.  

A May 2015 VA treatment record documents that the Veteran reported one of his knees gave out three or four weeks before and he fell to the floor, landing on his left side, but able to get up.  He was not wearing his leg brace due to soreness.  

The Veteran underwent a knee and lower leg conditions DBQ on April 25, 2016, at which time diagnoses of bilateral knee meniscal tear; bilateral degenerative arthritis; and bilateral chondromalacia patella and degenerative joint disease were provided.  In pertinent part, the Veteran stated that his left knee locked and had lateral instability.  He reported that he had previously fallen due to this but this did not happen once he started wearing a custom brace on the knee.  He indicated that his brace "wore out" and he now does not have one and his knee started giving out again.  The Veteran indicated that this happened infrequently because he was not very active due to his heart condition and his back problems.  He said he had synvisc treatments to both knees in the past.  The Veteran stated that his right knee did well if his left knee was stable.  He had an MRI of the right knee in December of 2015.  The examiner conducted a detailed review of the medical evidence of record, to include private treatment records.  The Veteran did not report flare-ups of the knee, but reported having functional loss/impairment of the joint, specifically that the left knee gave out and locked up, with more problems since discontinuing his knee brace.  The examiner noted that the Veteran reported the knee brace had worn out, but that records stated it no longer fit due to ongoing weight gain.  The Veteran also reported bilateral knee pain and that due to these and multiple other medical and orthopedic issues, he did not go out much.  Range of motion testing revealed right knee flexion from 10 to 110 degrees and extension from 110 to 10 degrees; left knee flexion was from 10 to 95 degrees and extension was from 95 to 10 degrees.  It was noted the Veteran was morbidly obese and generally deconditioned and this also affected his knee flexion.  The examiner reported that range of motion contributed to functional loss because the Veteran was unable to fully flex or extend at the knee and that pain caused functional loss on flexion.  There was no evidence of pain with weight bearing on the right knee, but there was on the left knee.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue on the right knee, namely pain reported on palpation over the medial joint line, but none on the left.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions on either knee.  It was noted that the Veteran was not being examined immediately after repetitive use over time and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  In regards to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, the examiner was unable to say without mere speculation because the Veteran had antalgic gait, but was able to perform three trials of each requested maneuver without measurable decrease in range of motion.  The examiner also reported bilateral knee swelling, instability of station, disturbance of locomotion, and that the Veteran was morbidly obese and had several medical problems that interfered with mobility.  Muscle strength testing revealed a reduction of strength, bilaterally, but the examiner noted that general deconditioning may contribute along with weakness from multiple medical conditions.  There was no muscle atrophy, but the examiner noted that severe lower extremity edema from medical issues precluded an accurate assessment.  In the comments section, the examiner also noted that "give way" weakness was noted.  The examiner indicated that the right knee had no history of recurrent subluxation or history of lateral instability, but that the left knee had history of moderate recurrent subluxation and history of moderate lateral instability.  There was also a history of recurrent effusion since the Veteran reported that his left knee "swells up terrible."  Joint stability testing was indicated, but not able to perform, and the examiner noted the examination was limited by the Veteran's overall inability to fully tolerate the exam due to medical conditions.  The examiner reported that the Veteran now had or had had a meniscus condition, namely a right meniscal tear and a left meniscal tear with frequent episodes of joint "locking" and frequent episodes of joint pain.  The examiner also noted that the Veteran had had meniscal surgery on both knees and continued to complain of locking and giving way of the left knee.  The examiner also reported multiple scars both knees, including arthrotomy and arthroscopic scars, which were somewhat obscured and distorted by lower extremity obesity and edema, but appeared to be typical for those procedures.  None were painful or unstable; or had a total area equal to or greater than 39 square cm (6 square inches).  The Veteran regularly used a cane to help him ambulate due to the combined conditions of bilateral knee arthritis along with back and bilateral hip complaints, morbid obesity and peripheral neuropathy.  Bilateral degenerative or traumatic arthritis was documented on diagnostic testing.  The examiner reported that the degenerative joint disease was likely multifactorial as a result of bilateral knee and femur surgeries and morbid obesity.  It was also noted that the Veteran's diagnoses impacted his ability to perform any type of occupational task.  The examiner reported that the Veteran had limited standing and walking capabilities due to his multiple medical and orthopedic conditions.  It was difficult to tease out those that are strictly related to his knees, however it was likely that due strictly to his degenerative joint disease and residuals from his previous injuries and surgeries, he would be mostly limited to a seated job with occasional stand/walk, no kneeling or crawling, and no climbing of ladders.  In the remarks section, the examiner noted that the Veteran had service-connected injuries to both knees as well as nonservice-connected injuries in the form of motor vehicle accidents and that in addition, he was morbidly obsess and this was likely a major contributing factor to his degenerative joint disease.  

The RO sought an addendum opinion in June 2016 regarding whether the diagnosed bilateral knee degenerative arthritis is a progression of the service-connected disability, an error in the original diagnosis, or a new and separate condition.  A VA examiner indicated that without question, his current bilateral knee degenerative joint disease represents a common progression of his bilateral meniscus injury post bilateral meniscus operations.  

The preponderance of the evidence is against the claim for ratings in excess of 20 percent for the medial meniscectomy left knee with chondromalacia and the lateral meniscectomy of the right knee since the currently assigned 20 percent ratings represent the maximum rating allowed under Diagnostic Code 5258.  As such, the assignment of ratings in excess of 20 percent is impossible under this diagnostic criterion.  

The Board has considered the remaining diagnostic criteria related to the knees to determine whether increased ratings, or additional separate compensable ratings, are warranted for the left or right knee under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This is especially important given that the evidence supports a finding that the Veteran now has bilateral knee degenerative arthritis as a result of the service-connected disabilities.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Ratings in excess of 20 percent are not warranted for either knee under Diagnostic Code 5260 or Diagnostic Code 5261 because neither knee has exhibited flexion limited to 15 degrees or extension limited to 20 degrees, respectively.  Rather, at worst, right knee flexion was limited to 110 degrees; left knee flexion was limited to 95 degrees; and bilateral knee extension was limited to 10 degrees.  The Board does find, however, that a separate 10 percent rating is warranted for each knee pursuant to Diagnostic Code 5261 effective April 25, 2016, based on extension limited to 10 degrees exhibited during the April 2016 DBQ.  See VAOPGCPREC 9-2004 (2004).

The Board has considered whether a separate rating is warranted for the left knee pursuant to Diagnostic Code 5257 based on the Veteran's subjective report of instability made during the April 2016 DBQ.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  However, the VA examiner stated that while indicated, joint stability testing was not performed due to the Veteran's overall inability to fully tolerate the examination due to medical conditions.  The Board also notes that the April 2016 VA examiner noted the Veteran used a cane only in part as a result of his bilateral knee disability; the cane was also needed as a result of the Veteran's nonservice-connected back and bilateral hip complaints, his morbid obesity, and peripheral neuropathy.  In the absence of objective evidence of recurrent subluxation or lateral instability in either knee, Diagnostic Code 5257 is not applicable.  

The remaining diagnostic codes related to the knees are also not applicable to the Veteran's service-connected right and left knee disabilities as there is no evidence of ankylosis (Diagnostic Code 5256); symptomatic removal of the semilunar cartilage (Diagnostic Code 5259); flexion limited to 60 degrees (Diagnostic Code 5260); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  See VA and private treatment records; VA examination reports.

The Board has also considered other provisions which might provide for a higher evaluation with respect to the bilateral knee disability, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  Diagnostic Code 5258, however, does not evaluate the Veteran's right and left knee disabilities with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, to assign a higher rating under Diagnostic Code 5261 based on the objective evidence of painful motion with extension in both knees, in conjunction with Diagnostic Code 5258, would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Specifically, the Veteran's symptoms of pain are already compensated under Diagnostic Code 5258.

The Board has also considered whether separate ratings are warranted for the scars associated with the bilateral knee disability.  The references to the multiple scars on both knees, including arthrotomy and arthroscopic scars, made by the April 2016 VA examiner do not support the assignment of separate ratings as the scars are not deep and do not cause limited motion in an area that exceeds six square inches; are not deep and nonlinear in an area of at least six square inches but less than 12 square inches; are not superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches or greater; are not superficial and unstable or painful on examination; nor do the scars limit the Veteran's bilateral knee function.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2007); 73 F.R. 54708 (Sep. 23, 2008); see also April 2016 DBQ.  Accordingly, separate compensable ratings for the right and left knee scars are not warranted.


ORDER

Service connection for the left hip disorder is denied.

Service connection for the low back disorder is denied.

Service connection for the left ankle disorder is denied.

A rating in excess of 20 percent for medial meniscectomy left knee with chondromalacia is denied.

A rating in excess of 20 percent for lateral meniscectomy of the right knee is denied. 

A separate rating of 10 percent for limitation of extension associated with the medial meniscectomy left knee with chondromalacia is granted effective April 25, 2016.  

A separate rating of 10 percent for limitation of extension associated with the lateral meniscectomy of the right knee is granted effective April 25, 2016.  



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


